FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KELVIN HOUSTON,                                   No. 13-15038

               Plaintiff - Appellant,             D.C. No. 2:09-cv-00178-GEB-
                                                  EFB
  v.

MIKE KNOWLES, Warden; et al.,                     MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Kelvin Houston appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging, among other

claims, that defendants wrongfully placed and retained him in administrative

segregation in violation of the Fourteenth Amendment. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000), and we affirm.

      The district court properly dismissed Houston’s due process claim because

Houston failed to allege sufficient facts to show that defendants violated his

constitutional rights by placing him in administrative segregation. See Sandin v.

Conner, 515 U.S. 472, 483-84 (1995) (no due process violation if restraint imposed

is not an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”).

      The district court properly dismissed Houston’s equal protection claim

because Houston failed to allege sufficient facts to show that he has been treated

differently from any other similarly situated persons without a rational basis, see

Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 601-03 (2008), or that he was

intentionally discriminated against on the basis of his membership in a protected

class, see Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).

      AFFIRMED.




                                           2                                     13-15038